Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment, filed 01/11/2022, details claim 1 being amended and claims 2-7, 9, 11, 13-15, 17-19, and 21-35 being cancelled.  Claims 1, 8, 10, 12, 16, and 20 are currently pending examination.
The amendment is insufficient in overcoming the prior art rejections previously indicated. 
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant traverses, with respect to claim 1, the Mulders reference in that:
However, Mulders expressly teaches omitting a heating conductor from areas in which an optical module detects objects. Paragraph [0024] of Mulders discloses that "[t]he present invention is initially based on the idea of leaving out the heating conductor tracks 5 of a mirror surface 4 of an exterior mirror 3 of a motor vehicle at least in regions where an optical module 1 detects and/or classifies objects located in a defined monitoring area as part of image processing." 

Furthermore, Fig. 1 of Mulders illustrates an omission of windings in the region of the optical module, with uniform distributions of the heating conductor elsewhere in the mirror design.

In response, the examiner respectfully disagrees.  Mulders is concerned with being able to provide a blind spot camera (1) behind the mirror surface of an exterior mirror “without having to accept a significant impairment of the heatability of the exterior mirror” (para. 0024, second paragraph). Mulders states that, previously, the heatable element would “impede the detection capability” of the camera (para. 0010, second paragraph). Here, Mulders discloses an arrangement in which the heatable element functions to defrost/demist the mirror surface while not interfering with the camera functionality.  Essentially, Mulders seeks to provide defrosting/demisting functionality while maintaining the heatable elements out of the line-of-sight of the camera. 
The claim limitation being contested is “the heatable element is routed around a camera light window such that conductive paths of the heatable element are concentrated in a region surrounding the camera light window in order to generate a higher heating output in comparison to other portions of the heatable element.” The broadest reasonable limitation of the claim language, when read in context of the whole claim, is not limited to an arrangement in which the conductive paths of the heatable element extend, or are otherwise arranged, across the camera light window.  The claim requires, inter alia, that the conductive paths be concentrated in a region surrounding the camera light window in order to generate a higher heating output in comparison to other portions of the heatable element.  

    PNG
    media_image1.png
    490
    510
    media_image1.png
    Greyscale

Figure of Mulders

As shown above, Mulders teaches the conductive paths being routed around the camera light window such that they are concentrated in a region surrounding the camera light window. The above indicated “region” defines an area or surface that surrounds the camera light window.  Again, the broadest reasonable interpretation of the claim language does not require that the conductive paths cross the camera light window. 
Furthermore, the heatable element 5 is disposed, relative to the camera 1, in a sinusoidal manner, such that the number of windings in the “Region Surrounding Camera 1” is more than the number of windings in the above annotated “other portion.”  As more windings are present in the region surrounding the camera, as compared to the other portion, the heatable element 5 is considered concentrated in this region. Additionally, as more windings are present in this region, this region would experience a higher heating output in comparison to other portions.
With respect to the amended limitation, the applicant states the following: 
Solely for purposes of furthering prosecution, independent claim 1 has been amended herein to clarify that the heatable element is configured "to defrost the camera light window prior to other portions of the reflective element." Neither Rawlings nor Mulders, either alone or in combination, teach each and every limitation of independent claim 1 as amended….

	In response, the examiner respectfully disagrees for the reasons detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 12, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. Publication 2008/0011733) in view of Mulders (DE102004050887A1; machine translation attached).
Regarding claim 1, Rawlings discloses an exterior rear-view mirror assembly (10; Title; Figures 1-5) for a motor vehicle (title-vehicular; Figure 1, vehicle 12) having a power supply (See at least Figure 2 and paragraphs 0016 and 0021; power supply via 24, 26), said exterior rear view mirror assembly (10) comprising:

    PNG
    media_image2.png
    600
    844
    media_image2.png
    Greyscale

a bracket (15) secured to the motor vehicle (12) (Paragraph 0016);
a housing (14) mounted (Fig. 2) to said bracket (15), said housing defining a primary opening facing rearward (Fig. 2 showing an opening within housing 14; such opening faces rearward relative to vehicle 12 of Figure 1);
a backing plate (20) movably attached (Fig. 2) to said housing (14) (paragraph 0016; tilt actuator assembly 16 mounted to 18, which is attached to housing 14, is used to adjust orientation of plate 20);
a reflective element (22-para.0017 discloses reflective element 22 being a mirror “for example, a coated glass or reflective polymer”) fixedly secured to said backing plate and movable therewith (22 is secured to backing plate 20 and movable therewith-paragraphs 0016-0017; that is reflective element assembly 21, includes reflective element 22, where reflective element carrier or backing plate 20 mounts the reflective assembly 21);

    PNG
    media_image3.png
    533
    552
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    642
    543
    media_image4.png
    Greyscale

a heating device (32-heater pad; paragraph 0017) (Fig. 3 or 4) having a heatable element (36, para. 0021-‘array of electrically-conductive tracings’) disposed between the backing plate (20) and the reflective element (22) (See Figure 3) (See also paragraph 0024, heater tracing 36 is “incorporated into the obverse face 64 and adapted for defrosting and defogging the reflective element”), wherein said heatable element (36) is electrically connected to electrical contacts of the power supply (Figure 4 and paragraph 0024-leads 38, 45, 49, 39, 41, 47, etc.), 

    PNG
    media_image5.png
    523
    543
    media_image5.png
    Greyscale

Rawlings discloses the heatable element (36) being arranged around a window (30’) such that defrosting and defogging occurs (para. 0024, states that element 36 is “adapted for defrosting and defogging the reflective element 22.”). 
As shown in Figure 3, above, Rawlings discloses that the reflective element (22) includes the window (30’).  It would be reasonable to suggest that Rawlings teaches that the heatable element is arranged around the window (30’) in order to defrost the window.  The heatable element (36) of Rawlings, being arranged around window (30’), is substantially the same structure as claimed and disclosed in the instant application.  The heatable element of Rawlings is structurally capable of defrosting the window (30’) prior to other portions of the reflective element.  
MPEP 2114-II states that "[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original), and further states that “a claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
MPEP 2114-I states that “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.”
MPEP 2112-IV states that "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Furthermore, in In re Schreiber (128 F.3d 1473, 44 USPQ2d 1429; Fed. Cir. 1997), the court affirmed the finding of inherency based on the structural similarity between the claimed invention and that of the prior art.
For instance, the claimed invention is directed to a heatable exterior rear-view mirror for a motor vehicle and not to the method or manner in which the mirror is operated.  Assuming a situation in which frost forms in a non-homogenous manner across reflective element (22) such that less frost is present in the region of the reflective element around the window (30’), as compared to other regions, then the heatable element (36), upon the application of electrical current, would defrost this region prior to other portions of the reflective element (22) that have more frost.  As such, it would be reasonable to those of ordinary skill in the art that the heatable element of Rawlings, arranged around the window, would inherently be capable of defrosting the window prior to other portions of the reflective element.
Rawlings is silent on the heatable element being routed around a camera light window such that conductive paths of the heatable element are concentrated in a region surrounding the camera light window in order to generate a higher heating output in comparison to other portions of the heatable element. Rawlings teaches, as detailed above, the defrosting of the window prior to other portions, but is silent on this window being a camera light window.

    PNG
    media_image1.png
    490
    510
    media_image1.png
    Greyscale

Figure of Mulders

Mulders teaches that it is known in the art of vehicle mirror assemblies (para. 0001) (Figure) for the mirror (3) to include a camera light window (camera 1; paragraph 0005 and 0011; blind spot camera system) and for the heatable element (5) to be routed around the camera light window (1) such that conductive paths of the heatable element are concentrated in a region surrounding the camera light window in order to generate a higher heating output in comparison to other portions of the heatable element (para. 0014; “the mirror surface with exception a defined area section around the beam path of the optical module is provided with heating conductor tracks”) (para. 0015; the “cut-out surface section around the beam path…is preferably dimensioned in such a way that an image recording in the defined monitoring area is unhindered.”) (see also paragraphs 0023-0025) (Here, the heatable element 5 is disposed, relative to the camera 1, in a sinusoidal manner, such that the number of windings in the “Region Surrounding Camera 1” is more than the number of windings in the above annotated “other portion.”  As more windings are present in the region surrounding the camera, as compared to the other portion, the heatable element 5 is considered concentrated in this region.  Furthermore, as more windings are present in this region, this region would experience a higher heating output in comparison to other portions).
The advantage of combining the teachings of Mulders is that in doing so would provide a camera system that enables blind spot detection, which aids the driver in ascertaining the presence of objects (para. 0002), as well as, providing a means for heating the region around the camera in order to prevent the formation of condensation, which could cause damage to the camera (para. 0023).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, with Mulders, by adding to the heated mirror assembly, as well as, modifying the heatable element of Rowlings, with the teachings of Mulders, in order to provide a camera system that enables blind spot detection, which aids the driver in ascertaining the presence of objects (para. 0002), as well as, providing a means for heating the region around the camera in order to prevent the formation of condensation, which could cause damage to the camera (para. 0023).
The combination of Rawlings and Mulders would produce a heatable exterior rear-view mirror in which a heatable element is routed around a camera light window such that conductive paths of the heatable element are concentrated in a region surrounding the camera light window as claimed.  Furthermore, the combination would suggest, to those of ordinary skill in the art, that the heatable element, being arranged in a region surrounding the camera light window, would also function to defrost the camera light window prior to other portions of the reflective element for much of the same reasons as detailed above. For instance, assuming a situation in which frost forms in a non-homogenous manner across the reflective element such that less frost is present in the region of the reflective element around the camera light window, as compared to other regions, then the heatable element, upon the application of electrical current, would defrost this region prior to other portions of the reflective element that have more frost.  As such, it would be reasonable to those of ordinary skill in the art that the heatable element of Rawlings, as modified to be arranged around the camera light window of Mulders, would inherently be capable of defrosting the window prior to other portions of the reflective element.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses the information element being selected from a group consisting of a letter, a logo, and icon and a sign (para. 0017; 30 is a turn signal element for turn signal indication, 30 is, therefore, an icon or a sign).
	Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses the heating device (32) has contact with the reflective element (22) (32 at least partially, directly or indirectly contacts reflective element 22; Furthermore, Para. 0024 discloses that heatable element 36 is adapted for defrosting and defogging reflective element 22, thereby requiring thermal contact).
	Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein the backing plate (20) provides a substrate on which the heating device (32) is applied (See Figure 3 and para 0016; 21, which includes 32 is mounted to 20).
	Regarding claim 16, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein said heating device (32, including heatable element 36) is provided with power by a contact pair (see para 0030 and Figure 6; 36 supplied power via contact pairs 40/41/47).
Regarding claim 20, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein said heating device is flat (See either figure 3 or 4).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. Publication 2008/0011733) in view of Mulders (DE102004050887A1; machine translation attached), and in further view of Zorn (U.S. Patent 5821501).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the reflective element comprises a chromium-based reflective coating.
Zorn teaches that it is known in the art of heated mirrors (title; Figures 1-2) for a reflective element (mirror glass 1) to comprise a chromium-based reflective coating (chromium coating 2-Col. 3, lines 30-32).
The advantage of combining the teachings of Zorn is that in doing so would provide a transparent and conductive coating on the reflective element (Col. 3, lines 30-32).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, as modified by Mulders, with Zorn, by adding to the reflective element of Rawlings, with the teachings of Zorn, to provide a transparent and conductive coating on the reflective element (Col. 3, lines 30-32).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761